DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/22.
Upon further consideration, SEQ ID NO: 35 is rejoined with the elected species and examined because SEQ ID NO: 35 is 100% identical to SEQ ID NO: 7 and is the RNA sequence for SEQ ID NO: 7.
The non-elected species in claims 1-3 were cancelled in the amendment fled on 3/22/22.  The species requirement remains for the reasons of record.  See office action dated 3/22/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 6/20/22, with respect to the rejection(s) of claims 1-13 under 101 and 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of the cancellation of SEQ ID NO: 1 in claim 1 and SEQ ID NO: 20 and 30 in claims 2 and 3.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to limit claim 1 to SEQ ID NO: 7 and claims 2 and 3 to SEQ ID NOs: 26 and 35.
The provisional double patenting rejection over claims of copending Application No. 16/975,741 is withdrawn because the claims from ‘741 do not appear to claim double stranded sequences comprising a sequence from SEQ ID NO: 7, 26, or 35.

Claim Interpretation
The claimed invention embraces a double stranded RNA molecule comprising a sense and antisense strand, wherein the antisense strand is complementary to a portion of a mRNA encoding a coleopteran insect beta coatomer (beta-COP) protein, wherein the coding sequence is at least about 90% identity to at least about 99% identity to SEQ ID NO: 7, wherein the molecule is toxic to at least the pest.
Claims 2 and 3 limit the size of the nucleotide sequence and/or region of mRNA of SEQ ID NO: 7.  The antisense strand is at least 19 consecutive nucleotides of the complement of SEQ ID NO: 35; at least 20 to at least 600 consecutive nucleotides in length of SEQ ID NO: 35 or the strand comprises SEQ ID NO: 26
SEQ ID NO: 7 is 2,868 nucleotides in length.  SEQ ID NO: 26 is 787 nucleotides in length and SEQ ID NO: 35 is 2,868 nucleotides in length.  SEQ ID NO: 35 appears to be identical to SEQ ID NO: 7 except it is the RNA sequence.  SEQ ID NO: 26 is part of SEQ ID NO: 7 and 35.
The claimed product in claim 1 reads on a large number of dsRNA molecules because the dsRNA is not limited to targeting a coleopteran insect beta coatomer gene (SEQ ID NO: 7).  The claimed only requires that the dsRNA has a sequence that is complementary to the mRNA transcribed from the gene.  If a dsRNA reads on the structural limitation of claims 1, 2, or 3, but does not teach that it targets the claimed mRNA, the dsRNA would inherently have a sequence that is complementary to the claimed mRNA.
Claims 2 and 3 read on dsRNA that has one strand that is at least 19, 20, or 21 consecutive nucleotides of SEQ ID NO: 35 or comprises SEQ ID NO: 26.
The functional limitation ‘wherein the molecule is toxic to a least the pest’ would be inherent in any molecule reading on the claimed product because the dsRNA molecule would have the structural limitations of the claimed.  A product having the same structural limitations would have the same properties.  SEE MPEP 2112.02 II. Compositions claims- if the composition is physically the same, it must have the same properties.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monsanto Technology (WO 2016018887), cited on an IDS.
‘887 teaches an insecticidal composition causing mortality in flea beetles comprising a RNA comprising a sequence or is complementarity to a target gene selected from the group consisting of SEQ ID NOs: 1-859.  The RNA is part of dsRNA molecule.  See pages 13-17 and 74-84; SEQ ID NOs: 559-569.  These sequences are 99% identical to SEQ ID NO: 7.  Nucleotides 843-1629 of SEQ ID NO: 559 is 100% identical to SEQ ID NO: 26.  The dsRNA comprises at least 18 or more contiguous nucleotides with a sequence of about 95% complementarity to a fragment of a target gene of the insect (beta-COPI) (page 2).  The dsRNA can be a composition comprising at least one pesticidal agent (e.g., Bacillus thuringiensis insecticidal protein).  The dsRNA molecule can be in a vector or in a bacteria comprising the vector.  The dsRNA can be a shRNA.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaish et al. (US 20060287267).
‘267 teach a siRNA that would read on the dsRNA recited in claim 1.  See page 102, Table II (SEQ ID NOs: 470 and 1737) and pages 138-142 (NOTE: even though the siRNA targets a different gene it reads on the claimed product for the reasons set forth under the claim interpretation heading.  The siRNA taught by ‘267 has an antisense strand that is complementary to a portion of a mRNA recited in claim 1).  The siRNA can be in a vector or a shRNA.
SEQ ID NO; 7        674 AATTGGTCATTGTTGAAT 691
                        ||||||||||||||||||
SEQID NO:470         19 AATTGGTCATTGTTGAAT 2

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-85 of copending Application No. 17/051,048 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a composition comprising a double stranded RNA that comprises a nucleotide sequence that is complementary to a sequence having at least about 90% identity to at least about 99% identity to SEQ ID NO: 7 or comprises SEQ ID NO: 7 which is toxic to a coleopteran insect pest. See SEQ ID NO: 255 in ‘048, which is 100% identical to nucleotides SEQ ID NO: 7.  It would have been obvious to a person of ordinary skill in the art to add a chemical or biological agent to the composition to observe an additive effect when killing insects.  For example, organophosphate was a well-known insecticide to one of ordinary skill in the art and could added to the composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive because applicant argues applicant respectfully request reconsideration in view of the present amendments and this argument does not address the merits of the provisional odp rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635